Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                   October 01, 2014

The Court of Appeals hereby passes the following order:

A14A2305. MICHAEL B. WRIGHT v. THE STATE.

      Michael Wright pled guilty to multiple counts of child molestation, aggravated
child molestation, and cruelty to children in 1993. Wright filed several motions to
vacate his void conviction and/or sentence, which were all denied by the trial court.
Wright’s notice of appeal is timely as to the trial court’s order of August 20, 2012,1
which denied his motion premised upon the trial court’s lack of subject matter
jurisdiction to preside over his case.
      The Supreme Court has made clear that a post-conviction motion seeking to
vacate an allegedly void criminal conviction is not one of the established procedures
for challenging the validity of a judgment in a criminal case, and an appeal from the
trial court’s ruling on such a petition should be dismissed. See Roberts v. State, 286
Ga. 532 (690 SE2d 150) (2010); Harper v. State, 286 Ga. 216, 218 (1) (686 SE2d
786) (2009). A direct appeal lies from an order denying or dismissing a motion to
vacate a void sentence only if the defendant raises a colorable claim that the sentence
is, in fact, void. See Harper v. State, 286 Ga. 216, n.1 (686 SE2d 786) (2009); Burg
v. State, 297 Ga. App. 118, 119 (676 SE2d 465) (2009). And a sentence is void only


      1
        Wright also seeks to appeal the trial court’s orders denying his motions to
vacate void conviction that are dated June 29, 2012, and January 24, 2012, but his
notice of appeal is not timely from those orders. A notice of appeal must be filed
within 30 days after the entry of the trial court’s order. OCGA § 5-6-38 (a). The
proper and timely filing of a notice of appeal is an absolute requirement to confer
jurisdiction upon this Court. Couch v. United Paperworkers Intl. Union, 224 Ga.
App. 721 (482 SE2d 704) (1997).
when the trial court imposes punishment that the law does not allow. See Jordan v.
State, 253 Ga. App. 510, 511 (1) (559 SE2d 528) (2002). Wright does not contend
that his sentence exceeded the bounds permissible by law; rather, he complains that
the state failed to prove that the trial court had jurisdiction to hear his case. Because
Wright is not authorized to collaterally attack his conviction in this manner, we lack
jurisdiction to consider his appeal. Accordingly, this appeal is hereby DISMISSED.

                                         Court of Appeals of the State of Georgia
                                                                              10/01/2014
                                                Clerk’s Office, Atlanta,____________________
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                         , Clerk.